Exhibit 10.2

CSW INDUSTRIALS, INC.

Form of Time Vested Restricted Share Award Agreement

 

        Date of Grant:  

 

        Name of Participant:  

 

        Number of Restricted Shares:  

 

CSW Industrials, Inc. (the “Company”) hereby awards to [                    ]
(the “Participant”) the number of shares of the presently authorized but
unissued Common Shares, $0.01 par value per share, of the Company (the
“Restricted Shares”) set forth above pursuant to the CSW Industrials, Inc. 2015
Equity and Incentive Compensation Plan (the “Plan”).

Unless otherwise provided herein, capitalized terms used in this Award Agreement
that are defined in the Plan and not defined herein shall have the meanings set
forth in the Plan. The terms and conditions of the Restricted Shares granted
hereby, to the extent not controlled by the terms and conditions contained in
the Plan, are as follows:

 

1. No Right to Continued Employee Status

Nothing contained in this Award Agreement shall confer upon Participant the
right to the continuation of his or her employee status, or to interfere with
the right of the Company, or any Subsidiary or Affiliate, as applicable, to
terminate such relationship.

 

2. Vesting of Restricted Shares

 

  (a) The Restricted Shares granted hereby shall vest in three (3) equal annual
installments beginning on [                    ]if the Participant remains an
employee of the Company, or one of its Subsidiaries or Affiliates, on the
applicable anniversary date that each installment vests. Subject to Section 2(b)
below, all unvested Restricted Shares will be forfeited and cancelled upon the
Participant’s termination of service from the Company and all Subsidiaries and
Affiliates, as applicable, on the date of such termination.

 

  (b) Notwithstanding anything contained in this Award Agreement to the
contrary, any unvested Restricted Shares granted pursuant to this Award
Agreement shall automatically vest in full upon the occurrence of any of the
following events: (i) a Change in Control, (ii) the Participant’s termination of
service from the Company and all Subsidiaries and Affiliates, as applicable, due
to his or her Disability, and (iii) the Participant’s termination of service
from the Company and all Subsidiaries and Affiliates, as applicable, due to his
or her death. For purposes of this Award Agreement, “Disability” means the
Participant’s inability to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or which has lasted or can be expected to last for a
continuous period of not less than twelve (12) months.

 

1



--------------------------------------------------------------------------------

3. Retention of Certificates

The Company will retain the certificate(s) representing the Restricted Shares
granted to the Participant pursuant to this Award Agreement until such time as
the vesting restrictions have lapsed and the restrictions on the transfer of
such Restricted Shares have terminated. Within a reasonable time thereafter, the
Company will deliver to the Participant certificate(s) representing such
Restricted Shares free of any applicable restrictions.

 

4. Tax Election

Within thirty (30) days after the Date of Grant, the Participant may make an
election with the Internal Revenue Service under Section 83(b) of the Code and
the regulations promulgated thereunder.

 

5. Restrictions on Transfer

The Restricted Shares granted hereunder shall not be sold, assigned,
transferred, pledged or otherwise encumbered until such Restricted Shares are
fully vested.

 

6. Dividends and Other Distributions

The Participant shall be entitled to receive cash dividends or cash
distributions declared and paid with respect to the Restricted Shares. Any such
cash dividends or cash distributions shall be paid within thirty (30) days after
the corresponding cash dividends or cash distributions are paid to the Company’s
other Stockholders. The Participant shall also have the right to receive stock
dividends or stock distributions with respect to the Restricted Shares. With
respect to any unvested Restricted Shares, the stock dividends or stock
distributions shall likewise be restricted and shall vest at the same time as
the Restricted Shares vest to which such stock dividend or stock distribution
relates.

 

7. Voting of Restricted Shares

The Participant shall be entitled to vote the Restricted Shares subject to the
rules and procedures adopted by the Committee for this purpose.

 

8. Withholding

To the extent that the Company is required to withhold Federal, state or other
taxes in connection with the lapse of the restrictions hereunder on the Common
Shares, and the amounts available to the Company for such withholding are
insufficient, it shall be a condition to the obligation of the Company to make
any delivery of Common Shares to the Participant that the Participant make
arrangements satisfactory to the Company for payment of the balance of such
taxes required to be withheld.

 

2



--------------------------------------------------------------------------------

9. Notices

Any notice required to be given pursuant to this Award Agreement or the Plan
shall be in writing and shall be deemed to be delivered upon receipt or, in the
case of notices by the Company, five (5) days after deposit in the U.S. mail,
postage prepaid, addressed to the Participant at the address last provided for
his or her employee records.

 

10. Award Agreement Subject to Plan

This Award Agreement is made pursuant to the Plan and shall be interpreted to
comply therewith. Any provision of this Award Agreement inconsistent with the
Plan shall be considered void and replaced with the applicable provision of the
Plan.

 

11. Entire Agreement

This Award Agreement, together with the Plan, embodies the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersedes all prior oral or written agreements and understandings
relating to the subject matter hereof. No statement, representation, warranty,
covenant or agreement not expressly set forth in this Award Agreement shall
affect or be used to interpret, change or restrict the express terms and
provisions of this Award Agreement, provided, however, in any event, this Award
Agreement shall be subject to and governed by the Plan.

 

12. Severability

In the event that one or more of the provisions of this Award Agreement shall be
invalidated for any reason by a court of competent jurisdiction, any provision
so invalidated shall be deemed to be separable from the other provisions hereof,
and the remaining provisions hereof shall continue to be valid and fully
enforceable.

 

13. Electronic Delivery

The Company may, in its sole discretion, deliver any documents related to the
Restricted Shares and the Participant’s participation in the Plan, or future
awards that may be granted under the Plan, by electronic means or request the
Participant’s consent to participate in the Plan by electronic means. The
Participant hereby consents to receive such documents by electronic delivery
and, if requested, agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.

 

14. Counterparts

This Award Agreement may be executed in one or more counterparts, each of which
shall be deemed to be an original but all of which together will constitute one
and the same agreement.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Award Agreement on as
of the date first above written.

 

COMPANY: CSW INDUSTRIALS, INC.

 

By:   Joseph B. Armes   Chief Executive Officer PARTICIPANT:

 

Name:   [                        ] Address:  

 

4